DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.       The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                   Double Patenting 
2.	A rejection based on double patenting of the "same invention" type finds its support in the language of 35 U.S.C. 101 which states that "whoever invents or discovers any new and useful process ... may obtain a patent therefor ..."  (Emphasis added).  Thus, the term "same invention," in this context, means an invention drawn to identical subject matter.  See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957); and In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970).

3.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

4.	Claims 1-6, 8-11, and 14-18 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-15 of U.S. Patent No. 10,820,028. Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1-6, 8-11, and 14-18 of the application is merely broader in scope than patented claims 1-15 and therefore an obvious variant. 

	Claims 7, 12, and 19 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-15 of U.S. Patent No 10,820,028. Although the conflicting claims are not identical, they are not patentably claims 7, 12, and 19 of the application only differ from patented claims 1-15 in reciting preventing decryption of the satellite signal. OFFICIAL NOTICE is taken to note that preventing decryption of the satellite signal is notoriously well-known in the art and would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated for the mere benefit of disabling devices from viewing content.

        Claims 1-6, 8-11, and 14-18 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-11 of U.S. Patent No. 10,271,081. Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 1-6, 8-11, and 14-18 of the application is merely broader in scope than patented claims 1-11 and therefore an obvious variant. 

	Claims 7, 12, and 19 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-11 of U.S. Patent No 10,271,081. Although the conflicting claims are not identical, they are not patentably distinct from each other because claims 7, 12, and 19 of the application only differ from patented claims 1-11 in reciting preventing decryption of the satellite signal. OFFICIAL NOTICE is taken to note that preventing decryption of the satellite signal is notoriously well-known in the art and would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated for the mere benefit of disabling devices from viewing content.
          Claim Objections
5.     Claims 13 and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 

Claim Rejections - 35 USC § 103
6.      The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


7.      Claims 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Yeap et al., US 2012/0131611, in view of Swenson, US 2012/0115544, and in further view of Black et al., US 8,214,465.
         Regarding claim 1, Yeap teaches of a device (See Fig.1, 150 receiving device) comprising:
         a processing system including a processor (See Fig.3A and [0050]-[0053]); and
         a memory that stores executable instructions that, when executed by the processing system, facilitate performance of operations (See Fig.1, 157; Fig.3A, and [0050]-[0053]), comprising: 

          comparing the identifier with an expected identifier associated with a location of the device (See [0067]-[0072] which discloses of comparing the stored expected region identifier/location with that of the location of the device); 
          identifying the satellite signal as an unexpected satellite signal when the identifier does not match the expected identifier (See [0067]-[0072] and Fig.5A-5B which discloses of comparing the signals and determining a match of the region identifier); and 
           responsive to identifying the satellite signal as the unexpected satellite signal, refraining from processing the satellite signal (See [0067]-[0072] and Fig.5A-5B which discloses of degrading the signal, the degrading being a refraining of processing the clear image signal). 
          Yeap is silent with respect to the identifier being that of a transponder identifier.
          However, in the same field of endeavor, Swenson teaches of the identifier being that of a transponder identifier (See [0029]-[0030] and [0047]-[0049] which discloses of identifying the satellite and transponder that corresponds to the service ID from the data from the NIT and SI information).

        The combination of Yeap and Swenson is silent with respect to the association of the device being that of an association with the billing location of the device.
        However, in the same field of endeavor, Black teaches of the association of the device being that of an association with the billing location of the device (See Black, col.3 lines 37-57).
        It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the teachings of Yeap and Swenson to have incorporated the teachings of Black for the mere benefit of ensuring digital rights to the properly located subscribers.
       Regarding claim 2, the combination teaches the device of claim 1 wherein the operations further comprise receiving the expected transponder identifier over a terrestrial network (See Yeap, [0030]-[0031], [0088]-[0089]; Swenson, [0021]). 
       Regarding claim 3, the device of claim 1 wherein the operations further comprise generating a screen display in response to the refraining (See Yeap, [0082] which disclose the on screen notice when determined not to be authorized). 

       Regarding claim 5, the combination teaches the device of claim 1 further comprising a tuner coupled to receive the satellite signal (See Swenson, [0008], [002-] satellite services, [0036] tuning). 
       Regarding claim 6, the combination of Yeap, Swenson and Black teaches the device of claim 5.
       The combination is silent with respect wherein refraining comprises disabling the tuner. 
        OFFICIAL NOTICE is taken to note that disabling a tuner when a tuner is not authorized for the content is notoriously well-known in the art and would have been obvious to have incorporated into the teachings of Yeap, Swenson, and Black for the mere benefit of protecting digital rights.
        Regarding claim 7, the device of claim 5 wherein refraining comprises preventing decryption of the satellite signal (Swenson, [0048] where the rights information allows decryption and when the rights information is denied then decryption is not performed). 
8.      Claims 8-12 and 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over Yeap et al., US 2012/0131611 in view of Swenson, US 2012/0115544.
       Regarding claim 8, Yeap teaches of a method comprising: 

         comparing, by the user device, the identifier with an expected identifier (See [0067]-[0072] which discloses of comparing the stored expected region identifier/location with that of the location of the device, the comparing performed by the receiving device);
         identifying, by the user device, the satellite spot beam as an unauthorized satellite spot beam when the identifier does not match the expected identifier (See [0067]-[0072] and Fig.5A-5B which discloses of comparing the signals and determining a match of the region identifier); and
        responsive to identifying the satellite spot beam as the unauthorized satellite spot beam, refraining, by the user device, from processing the satellite signal (See [0067]-[0072] and Fig.5A-5B which discloses of degrading the signal, the degrading being a refraining of processing the clear image signal). 
          Yeap is silent with respect to the identifier being that of a transponder identifier.
          However, in the same field of endeavor, Swenson teaches of the identifier being that of a transponder identifier (See [0029]-[0030] and [0047]-[0049] which discloses of identifying the satellite and transponder that corresponds to the service ID from the data from the NIT and SI information).

        Regarding claim 9, the claim has been analyzed and rejected for the same reasons set forth in the rejection of claim 2. 
        Regarding claim 10, the claim has been analyzed and rejected for the same reasons set forth in the rejection of claim 3. 
        Regarding claim 11, the combination of Yeap and Swenson teaches the method of claim 8. 
         The combination is silent with respect wherein refraining comprises disabling the tuner. 
        OFFICIAL NOTICE is taken to note that disabling a tuner when a tuner is not authorized for the content is notoriously well-known in the art and would have been obvious to have incorporated into the teachings of Yeap and Swenson for the mere benefit of protecting digital rights.
        Regarding claim 12, the claim has been analyzed and rejected for the same reasons set forth in the rejection of claim 7. 
       Regarding claim 14, the claim has been analyzed and rejected for the same reasons set forth in the rejection of claim 8. 

       Regarding claim 16, the claim has been analyzed and rejected for the same reasons set forth in the rejection of claim 9. 
       Regarding claim 17, the claim has been analyzed and rejected for the same reasons set forth in the rejection of claim 10. 
       Regarding claim 18, the claim has been analyzed and rejected for the same reasons set forth in the rejection of claim 11. 
       Regarding claim 19, the claim has been analyzed and rejected for the same reasons set forth in the rejection of claim 12. 
           Contact
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ricky Chin whose telephone number is 571-270-3753. The examiner can normally be reached on M-F 8:30-6:00.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benjamin Bruckart can be reached on 571-272-3982. The fax phone number for the organization where this application or proceeding is assigned is 703-872-9306. 

	

/Ricky Chin/
Primary Examiner 
AU 2423
(571) 270-3753
Ricky.Chin@uspto.gov